PER CURIAM.
— The subject of this action is a contract, its cause is the breach thereof by defendant, and its object is to recover a judgment for the damages occasioned by such breach. From a judgment for §1,600 in favor of the plaintiff, and from an order denying a new trial, the defendant appeals.
The consideration of the many specifications of error has engaged our careful attention. We are satisfied that no error prejudicial to the defendant was committed by the district court, and that substantial justice under well recognized prin*385ciples of law has been meted out by the judgment. To discuss and determine seriatim the points made by the defendant would serve no useful purpose, and we therefore refrain from encumbering the records and reports with comparatively useless matter. We may observe, however, that the contract upon which the action is based is not a lease.
[Decided January 29,1900.]
The judgment and the order refusing a new trial are affirmed.

Affirmed.